                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


CRAYTONIA BADGER,                          JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.


WARDEN FNU CHAPMAN, ET AL.,                CASE NO: 16-2886-STA-cgc

      Defendants.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Granting Defendant’s Motion to Dismiss entered on May 6, 2019,
the motion to DISMISS is GRANTED.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 5/6/2019                      THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON
                                    (By)    Deputy Clerk
